Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The information disclosure statement filed 07/17/2019  fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  To expedite prosecution, a copy of the cited document, Lock-Williams, S. (2006) “Why prestack depth migration is worth its salt,” Offshore Magazine, Vol. 66, Issue 6 (June 1, 2006) has been added to the prosecution history.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
In paragraph [0027] lines 9-11, a hyperlink is referenced.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
In paragraph [0050] line 1, data analysis system 9900 is described, but not shown in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 3-15, 17, 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and

(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MEPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).

With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. In order to apply to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
A method for generating a fluid saturation model for a subsurface region comprising: 
obtaining a model of the subsurface region;
for each of a plurality of fluid types: flooding the subsurface region model with the fluid type to generate a flood model; and running a trial petrophysical inversion with the flood model to generate a trial petrophysical model; 
identifying one or more potential fluid contact regions in the trial petrophysical model; partitioning the model of the subsurface region at the one or more identified potential fluid contact regions; and constructing the fluid saturation model from the partitioned subsurface region model.

The limitation of “for each of a plurality of fluid types: flooding the subsurface region model with the fluid type to generate a flood model; and running a trial petrophysical inversion with the flood model to generate a trial petrophysical model;” is an abstract idea because it is directed to a i.e., instead of shear velocity being a function of porosity, the function is inverted so porosity is a function of shear velocity). Similar to calculating a number representing an alarm limit value using a mathematical formula being an abstract idea, the limitations here are abstract ideas for claiming calculations using formulas meant to model specific geophysical properties.
The limitation of “identifying one or more potential fluid contact regions in the trial petrophysical model; partitioning the model of the subsurface region at the one or more identified potential fluid contact regions; and constructing the fluid saturation model from the partitioned subsurface region model” is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), see examples of claims that recite mental processes, first bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, the limitation may be performed by visually inspecting a graph and mentally splitting/partitioning the graph into regions of hydrocarbons and water, (Specification, [0006] lines 1-4 - for definition of fluid saturation model being 
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim recites one additional limitation: “obtaining a model of the subsurface region”.
The first additional limitation of “obtaining a model of the subsurface region” falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, the step of flooding the subsurface region model and partitioning the model of the subsurface region are abstract ideas. Similar to obtaining information about transactions, merely obtaining the model to perform an abstract idea does not add a meaningful limitation to the claim. 
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of identifying hydrocarbon formations for drilling, but, as drafted, the claim creating a model rather than using the model for a practical application, which is generally linking the use of the judicial exception to a particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the 
The first additional limitation of “obtaining a model of the subsurface region” is not significantly more because it is considered well understood, routine, and conventional. The Specification indicates that petrophysical/rock physics models are well understood in the art by indicating that an improvement in the art is sought by finding a solution that provides consistency between petrophysical/rock physics models and seismic data amplitudes, (Specification, [0007] lines 2-4).
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components may be arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 3, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method of claim 1, wherein the plurality of fluid types comprise water, oil, and gas. In the context of the claim, the limitation is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), example (ii) calculating a number representing an alarm limit value using the mathematical formula. As drafted and read in light of the specification, the fluid types are only relevant because they represent constants that can be used in the “flooding” and running an inversion step of the claim. In other words, the limitation is not claiming physically manipulating actual water, oil, or gas, but is instead claiming constants that represent 

With respect to claim 4, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method of claim 1, wherein each trial petrophysical model comprises values for at least one of porosity and volume of clay. The limitation is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), example (ii) calculating a number representing an alarm limit value using the mathematical formula. As drafted and read in light of the specification, the trial petrophysical models and corresponding values are only relevant because they further clarify outputs of the mathematical calculations used in the “flooding” and running an inversion steps of the claim. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 4 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 5, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1, wherein the flood model for a non-water fluid type uses a function that predicts water saturation as a function of volume of clay. The limitation is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), 

With respect to claim 6, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1, wherein identifying the one or more potential fluid contact regions comprises searching the trial petrophysical models for locations wherein one or more petrophysical parameters remain locally constant between at least two of the trial petrophysical models over a short distance. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), see examples of claims that recite mental processes, first bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. Here, the limitation provides further instructions for a how a person could mentally identify potential fluid contact regions. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the 

With respect to claim 7, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 6, wherein the one or more petrophysical parameters comprise at least one of porosity and volume of clay. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), see examples of claims that recite mental processes, first bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. Here, the limitation provides further instructions for a how a person could mentally identify potential fluid contact regions by specifying which parameters to look at. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 6. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 7 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 8, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1, wherein identifying the one or more potential fluid contact regions in the trial petrophysical models comprises inspecting the trial petrophysical models to identify horizontal structures of discontinuity. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), see examples of claims that recite mental processes, first bullet - a claim to "collecting information, analyzing it, and displaying 

With respect to claim 9, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 8, wherein the inspecting comprises a visual inspection of images of the trial petrophysical models. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), see examples of claims that recite mental processes, first bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. Here, the limitation provides further instructions for a how a person could mentally identify potential fluid contact regions by visually inspecting images of petrophysical models. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 8. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 9 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 10, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1, wherein the trial petrophysical inversion comprises at least one of: a two-stage petrophysical inversion, a one-stage petrophysical inversion, a petrophysically- constrained Full Wavefield Inversion, and a joint inversion. The limitation is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), example (ii) calculating a number representing an alarm limit value using the mathematical formula. As drafted and read in light of the specification, the limitation is further limiting the running an inversion step to particular mathematical algorithms. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 10 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 11, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1, wherein identifying the one or more potential fluid contact regions in the trial petrophysical models comprises: 
computing a net sand volume; for each of a plurality of cells in the net sand volume, computing a statistical petrophysical attribute; computing a difference volume from the statistical petrophysical attributes of the plurality of cells; and 
identifying the potential fluid contact regions within the difference volume.
The limitation of “computing a net sand volume; for each of a plurality of cells in the net sand volume, computing a statistical petrophysical attribute; computing a difference volume from the statistical petrophysical attributes of the plurality of cells; and” is an abstract idea because it is 
The limitation of “identifying the potential fluid contact regions within the difference volume” is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), see examples of claims that recite mental processes, first bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. Here, the identifying can be done mentally, by reviewing outputs of the above mathematical calculations.
This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 11 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 12, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 11 wherein, for each of the plurality of cells in the net sand volume, the statistical petrophysical attribute is computed for a small subvolume around the cell. The limitation is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), example (ii) calculating a number representing an alarm limit value using the mathematical formula. As drafted and read in light of the specification, the limitation is adding further details for using a specific average formula to compute the porosity of a cell (Specification, 

With respect to claim 13, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 12, wherein the statistical petrophysical attribute is an average of a corresponding petrophysical attribute in the small subvolume around the cell. The limitation is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), example (ii) calculating a number representing an alarm limit value using the mathematical formula. As drafted and read in light of the specification, the limitation is adding further details for using a specific average formula to compute the porosity of a cell (Specification, [0044] lines 17-19). This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 12. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 13 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 14, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 12, wherein, for an oil-flood model, for each of the plurality of cells in the net sand volume, the small subvolume includes at least one value above the cell. The limitation is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), example (ii) calculating a number representing an alarm limit value using the 

With respect to claim 15, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 11, wherein identifying the one or more potential fluid contact regions comprises identifying minima in the difference volume. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), see examples of claims that recite mental processes, first bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. Here, the identifying can be done mentally, by reviewing outputs of the above mathematical calculations for local minima. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 11. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 15 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 17, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1, further comprising managing hydrocarbons 

With respect to claims 19-21, the claimed invention is directed to an abstract idea without significantly more. The claims recites 
19. The method of claim 1, wherein flooding the subsurface region model and running a trial petrophysical inversion are each carried out using a geophysical data analysis system. 
20. The method of claim 1, wherein identifying one or more potential fluid contact regions in the trial petrophysical models, partitioning the subsurface region model, and constructing the fluid saturation model are each carried out using a geophysical data analysis system.

These limitations are invoking a computer as a tool to perform an abstract idea, so these limitations fall within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (i) A commonplace business method or mathematical algorithm being applied on a general purpose computer. Similar to applying a mathematical algorithm on a general purpose computer, performing specific mathematical calculations or mental processes on a general purpose computer is using a computer as a tool to perform an abstract idea.
For the foregoing reasons claims 19-21, are rejected under 35 U.S.C. 101 for being patent ineligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 16/514670 (Reference Application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims would have been obvious to those of ordinary skill in the art at the time the invention was made in view of U.S. Pub. 2015/0362623 A1 (Miotti).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 1 of the Reference Application does not teach obtaining a model of the subsurface region; or partitioning the model of the subsurface region at the one or more identified potential fluid contact regions.
However, Miotti teaches obtaining a model of the subsurface region (prior model at block 1130, [0178] lines 1-2; see for example FIG. 10); or partitioning the model of the subsurface region at the one or more identified potential fluid contact regions (the petrophysical model from FIG. 10 is partitioned into cells, [0161] lines 1-5; and these cells are solved for individually, [0168] line 6; solver can use identified first set of misfits and second set of misfits as additional input 1110, [0178] lines 12-15).
It would have been obvious to one skilled in the art before the effective filing date to combine the Reference Application with Miotti because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. 

With respect to claim 2, the Reference Application in view of Miotti teaches all of the limitations of claim 1, as noted above. The Reference Application further teaches running a petrophysical inversion of the fluid saturation model (performing a third petrophysical inversion for the subsurface region with the trial fluid saturation model to generate final results, and generating the fluid saturation model for the subsurface region based on the final results, [claim 1] lines 16-20); identifying potential hydrocarbon-bearing formations in the subsurface region based on the petrophysical inversion of the fluid saturation model (identifying potential hydrocarbon-bearing formations in the subsurface region based on the fluid saturation model, [claim 3] lines 3-5).

With respect to claim 17, the Reference Application in view of Miotti teaches all of the limitations of claim 1, as noted above. The Reference Application further teaches managing hydrocarbons based at least in part upon the constructed fluid saturation model (managing hydrocarbons in the subsurface region based on the fluid saturation model, [claim 3] lines 8-9).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-11, 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2015/0362623 A1 (Miotti) in view of “Effective AVO crossplot modeling: A tutorial” (Ross).
With respect to claim 1, Miotti teaches A method for generating a fluid saturation model for a subsurface region comprising: obtaining a model of the subsurface region (prior model at block 1130, [0178] lines 1-2; see for example FIG. 10); flooding the subsurface region model with the fluid type to generate a flood model (forward modeling using the Gassmann and Archie equations at block 1134, [0178] line 3; Gassmann model includes fluid saturation parameters for water, gas, and oil, [0146] lines 1-3; which are part of the saturated bulk modulus, K_sat, [0139] line 9); running a trial petrophysical inversion with the flood model to generate a trial petrophysical model (inverse solver outputs estimated model, [0178] lines 7-8; it’s a “trial” inversion as long as output of solver is returned back to block 1132, [0178] lines 11-12); partitioning the model of the subsurface region at the one or more identified potential fluid contact regions (the petrophysical model from FIG. 10 is partitioned into cells, [0161] lines 1-5; and these cells are solved for individually, [0168] line 6; solver can use identified fluid contact regions from Ross as additional input 1110, [0178] lines 12-15); constructing the fluid saturation model 
Miotti does not teach for each of a plurality of fluid types: or identifying one or more potential fluid contact regions in the trial petrophysical model.
However, Ross teaches for each of a plurality of fluid types (the two fluid types are full water saturation, S_w =1, and gas-charged, S_w=.4, [page 702 col 1 paragraph 5]-[page 702 col 2 paragraph 1]); and identifying one or more potential fluid contact regions in the trial petrophysical model (identify anomalies when comparing the in situ model with the gas substitution model as seen in FIG. 5, [page 705 col 2 paragraph 1 lines 5-7]; cluster anomalous intercept-gradient pairs as seen in FIG. 6, [page 705 col 2 paragraph 4 line 1]-[page 705 col 1 paragraph 1 line 1]; color-coded points from the crossplot are mapped back to a trace display as the top and bottom of gas-sand meaning fluid contact regions as seen in FIG. 7, [page 706 paragraph 2 lines 1-5]).
It would have been obvious to one skilled in the art before the effective filing date to combine Miotti with Ross because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Miotti discloses a system and method that teaches all of the claimed features except for each of a plurality of fluid types: or identifying one or more potential fluid contact regions in the trial petrophysical model. Miotti teaches that oil, gas, or water saturation may be initially predicted, (Miotti, [0090] line 10), and teaches forward modeling using Gassmann equations, (Miotti, [0139]-[0149]), but does not give specifics as to how to forward model those properties to identify oil/gas. Ross teaches fluid replacement substitution using Biot-Gassmann-Gertsma equations, (Ross, [page 702 col 1 paragraph 4 lines 1-5]), and that AVO crossplotting is a diagnostic tool for identifying hydrocarbons, (Ross, [page 709 col 1 paragraph 2 lines 7-

With respect to claim 2, Miotti in view of Ross teaches all of the limitations of claim 1, as noted above. Miotti further teaches running a petrophysical inversion of the fluid saturation model (at step block 750, update current model using an inverse solution to equation 11, [0110] lines 1-3); and identifying potential hydrocarbon-bearing formations in the subsurface region based on the petrophysical inversion of the fluid saturation model (at block 790, determine presence of hydrocarbons, [0118] lines 1-2).

With respect to claim 3, Miotti in view of Ross teaches all of the limitations of claim 1, as noted above. Miotti further teaches wherein the plurality of fluid types comprise water, oil, and gas (predict reservoir properties such as oil, gas, or water saturation, [0090] lines 8-10). 

With respect to claim 4, Miotti in view of Ross teaches all of the limitations of claim 1, as noted above. Miotti further teaches wherein each trial petrophysical model comprises values for at least one of porosity and volume of clay (model parameters include porosity, [0109] lines 2-3).

With respect to claim 6, Miotti in view of Ross teaches all of the limitations of claim 1, as noted above. Miotti does not teach wherein identifying the one or more potential fluid contact regions comprises searching the trial petrophysical models for locations wherein one or more petrophysical 
However, Ross teaches wherein identifying the one or more potential fluid contact regions comprises searching the trial petrophysical models for locations wherein one or more petrophysical parameters remain locally constant between at least two of the trial petrophysical models over a short distance (cluster anomalous intercept-gradient pairs as seen in FIG. 6, [page 705 col 2 paragraph 4 line 1]-[page 705 col 1 paragraph 1 line 1]).
It would have been obvious to one skilled in the art before the effective filing date to combine Miotti with Ross because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Miotti discloses a system and method that teaches all of the claimed features except for how contact regions are identified. Ross teaches one can easily take each AVO (in-situ and fluid-replacement) model, extract AVO attributes, and crossplot the results either separately or together, (Ross, [page 703 col 2 paragraph 3 line 1] – [page 704 col 1 paragraph 1 line 2]), and that AVO crossplotting is a diagnostic tool for identifying hydrocarbons, (Ross, [page 709 col 1 paragraph 2 lines 7-8]). After reading this teaching a person having skill in the art would have a reasonable expectation of successfully identifying hydrocarbons by modifying Miotti with the fluid substitution algorithm of Ross, (Ross, [page 702 col 1 paragraph 4 lines 1-5]. Therefore, it would have been obvious to combine Miotti with Ross to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 7, Miotti in view of Ross teaches all of the limitations of claim 6, as noted above. Miotti further teaches wherein the one or more petrophysical parameters comprise at least one of porosity and volume of clay (predict reservoir properties such as oil, gas, or water saturation, [0090] lines 8-10).

With respect to claim 8, Miotti in view of Ross teaches all of the limitations of claim 1, as noted above. Miotti further teaches wherein identifying the one or more potential fluid contact regions in the trial petrophysical models comprises inspecting the trial petrophysical models to identify horizontal structures of discontinuity (seismic interpretation may aim to identify subsurface boundaries including sedimentary bedding, [0054] lines 1-5).

With respect to claim 9, Miotti in view of Ross teaches all of the limitations of claim 8, as noted above. Miotti does not teach wherein the inspecting comprises a visual inspection of images of the trial petrophysical models.
However, Ross teaches wherein the inspecting comprises a visual inspection of images of the trial petrophysical models (searching the volume for individual CDP responses can be a daunting task; crossplots help the visual inspection process, [page 704 col 1 paragraph 2 lines 4-5]; [page 704 col 1 paragraph 3 lines 7-9]).
It would have been obvious to one skilled in the art before the effective filing date to combine Miotti with Ross because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Miotti discloses a system and method that teaches all of the claimed features except for how contact regions are identified. Ross teaches one can easily take each AVO (in-situ and fluid-replacement) model, extract AVO attributes, and crossplot the results either separately or together, (Ross, [page 703 col 2 paragraph 3 line 1] – [page 704 col 1 paragraph 1 line 2]), and that AVO crossplotting is a diagnostic tool for identifying hydrocarbons, (Ross, [page 709 col 1 paragraph 2 lines 7-8]). After reading this teaching a person having skill in the art would have a reasonable expectation of successfully identifying hydrocarbons by modifying Miotti with the fluid substitution algorithm of Ross, (Ross, [page 702 col 1 

With respect to claim 10, Miotti in view of Ross teaches all of the limitations of claim 1, as noted above. Miotti further teaches wherein the trial petrophysical inversion comprises at least one of: a two-stage petrophysical inversion, a one-stage petrophysical inversion, a petrophysically- constrained Full Wavefield Inversion, and a joint inversion (creation of velocity model may include implementation of join inversion (JI), [0018] lines 3-5).

With respect to claim 11, Miotti in view of Ross teaches all of the limitations of claim 1, as noted above. Miotti further teaches identifying the one or more potential fluid contact regions in the trial petrophysical models comprises: computing a net sand volume (at block 710, compute seismic attributes in a model or volume composed of cells that represent physical locations in the region of interest, [0092] lines 1-4); for each of a plurality of cells in the net sand volume, computing a statistical petrophysical attribute (compute rock porosity, [0096] lines 18-19 and [0109 lines 1-2]; for each cell, [0113] line 1); computing a difference volume from the statistical petrophysical attributes of the plurality of cells (to compute fluid parameters using Gassmann’s equations and other equations, the dry volume may be removed from the total volume by multiplying by rock porosity and only the “difference volume” remains; for example see the bulk modulus fluid term in equation 3 multiplied by porosity, PHI, or the second density term in equation 7 multiplied by porosity, PHI [0099], [0102]).
Miotti does not teach identifying the potential fluid contact regions within the difference volume.
However, Ross teaches identifying the potential fluid contact regions within the difference volume (identify anomalies when comparing the in situ model with the gas substitution model as seen in 
It would have been obvious to one skilled in the art before the effective filing date to combine Miotti with Ross because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Miotti discloses a system and method that teaches all of the claimed features except for how contact regions are identified. Ross teaches one can easily take each AVO (in-situ and fluid-replacement) model using fluid replacement substitution using Biot-Gassmann-Gertsma equations, [page 702 col 1 paragraph 4 lines 1-5], extract AVO attributes, and crossplot the results either separately or together, (Ross, [page 703 col 2 paragraph 3 line 1] – [page 704 col 1 paragraph 1 line 2]), and that AVO crossplotting is a diagnostic tool for identifying hydrocarbons, (Ross, [page 709 col 1 paragraph 2 lines 7-8]). After reading this teaching a person having skill in the art would have a reasonable expectation of successfully identifying hydrocarbons by modifying Miotti with the fluid substitution algorithm of Ross, (Ross, [page 702 col 1 paragraph 4 lines 1-5]. Therefore, it would have been obvious to combine Miotti with Ross to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 16, Miotti in view of Ross teaches all of the limitations of claim 1, as noted above. Miotti further teaches identifying potential hydrocarbon-bearing formations in the subsurface region based at least in part on the constructed fluid saturation model (C_D,post that is the covariance matrix of computed synthetic data including bi-phase or three-phase fluid and/or multi-lithology scenarios including water saturation, [0169] line 1 – [0171] line 1; and this covariance matrix can be used to provide a measure of confidence in the final updated model as seen in equation 14, [0116] line 

With respect to claim 17, Miotti in view of Ross teaches all of the limitations of claim 1, as noted above. Miotti further teaches managing hydrocarbons based at least in part upon the constructed fluid saturation model (equations may be provided for petroleum expulsion and migration, which may be modeled and simulated with respect to time, and petroleum migration may include use of a saturation model where migration-saturation values control expulsion, [0055] lines 1-6).

With respect to claim 18, Miotti in view of Ross teaches all of the limitations of claim 17, as noted above. Miotti further teaches wherein managing hydrocarbons comprises causing a well to be drilled to prospect for hydrocarbons (system may process data to allow for direct or indirect management of sensing or drilling with respect to a geologic environment, [0059] lines 2-5).

With respect to claim 19, Miotti in view of Ross teaches all of the limitations of claim 1, as noted above. Miotti further teaches wherein flooding the subsurface region model and running a trial petrophysical inversion are each carried out using a geophysical data analysis system (As an example, blocks may be provided as one or more modules, for example, such as the one or more modules 270 of the system 250 of FIG. 2, [0186] lines 10-12).

With respect to claim 20, Miotti in view of Ross teaches all of the limitations of claim 1, as noted above. Miotti further teaches wherein identifying one or more potential fluid contact regions in the trial petrophysical models, partitioning the subsurface region model, and constructing the fluid saturation model are each carried out using a geophysical data analysis system (As an example, blocks may be 

With respect to claim 21, Miotti in view of Ross teaches all of the limitations of claim 20, as noted above. Miotti further teaches wherein the geophysical data analysis system comprises: a processor: and a display device configured to display graphical representations of the model of the subsurface region and/or the fluid saturation model (The system 1200 includes one or more processors 1202, memory and/or storage components 1204, one or more input and/or output devices 1206, [0187] lines 3-5).



Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2015/0362623 A1 (Miotti) in view of “Effective AVO crossplot modeling: A tutorial” (Ross) in further view of “Gas reservoir identification by seismic AVO attributes on fluid substitution” (Li).
With respect to claim 5, Miotti in view of Ross teaches all of the limitations of claim 1, as noted above. Miotti does not teach wherein the flood model for a non-water fluid type uses a function that predicts water saturation as a function of volume of clay.
However, Li teaches wherein the flood model for a non-water fluid type uses a function that predicts water saturation as a function of volume of clay (equation 8 is a function that relates clay content to porosity, [page 144 col 2 paragraph 2 line 12], and equations 1, 2, and 3 are functions that predict bulk modulus and shear modulus of a saturated rock, [page 140 col 2 paragraph 2 lines 1-5]); these equations are used to predict water saturation of 5 different sand bodies/formations, [page 146 Table 1]).
.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2015/0362623 A1 (Miotti) in view of “Effective AVO crossplot modeling: A tutorial” (Ross) in further view of U.S. Pub. 2012/0158378 (Enchery)
	With respect to claim 12, Miotti in view of Ross teaches all of the limitations of claim 11. Neither Miotti nor Ross teaches wherein, for each of the plurality of cells in the net sand volume, the statistical petrophysical attribute is computed for a small subvolume around the cell.
However, Enchery teaches  wherein, for each of the plurality of cells in the net sand volume, the statistical petrophysical attribute is computed for a small subvolume around the cell (saturation for fine cell, S(u) is computed using arithmetic mean of the porosity of coarse cell, PHI(v), [0017]-[0018]).
It would have been obvious to one skilled in the art before the effective filing date to combine Miotti in view of Ross with Enchery because this is applying a known technique of downscaling (Enchery) 

With respect to claim 13, Miotti in view of Ross teaches all of the limitations of claim 12. Neither Miotti nor Ross teaches wherein the statistical petrophysical attribute is an average of a corresponding petrophysical attribute in the small subvolume around the cell.
However, Enchery teaches wherein the statistical petrophysical attribute is an average of a corresponding petrophysical attribute in the small subvolume around the cell (saturation for fine cell, S(u) is computed using arithmetic mean of the porosity of coarse cell, PHI(v), [0017]-[0018]).
It would have been obvious to one skilled in the art before the effective filing date to combine Miotti in view of Ross with Enchery because this is applying a known technique of downscaling (Enchery) to a known device and method (Miotti in view of Ross) ready for improvement to yield predictable results. Miotti in view Ross is the base reference that teaches all limitations except for how specific cell attributes are calculated. Miotti in view of Ross is ready for improvement because porosities are heterogeneous within a rock formation and different size meshes could better characterize the heterogeneous nature of a model. Enchery teaches a known technique of downscaling using a coarse 

With respect to claim 14, Miotti in view of Ross teaches all of the limitations of claim 12. Neither Miotti nor Ross teaches wherein, for an oil-flood model, for each of the plurality of cells in the net sand volume, the small subvolume includes at least one value above the cell.
However, Enchery teaches wherein, for an oil-flood model, for each of the plurality of cells in the net sand volume, the small subvolume includes at least one value above the cell (saturation for fine cell, S(u) is computed using arithmetic mean of the porosity of coarse cell, PHI(v), [0017]-[0018]; which inherently includes values above, below, in front, behind, and on both sides of the finer cell).
It would have been obvious to one skilled in the art before the effective filing date to combine Miotti in view of Ross with Enchery because this is applying a known technique of downscaling (Enchery) to a known device and method (Miotti in view of Ross) ready for improvement to yield predictable results. Miotti in view Ross is the base reference that teaches all limitations except for how specific cell attributes are calculated. Miotti in view of Ross is ready for improvement because porosities are heterogeneous within a rock formation and different size meshes could better characterize the heterogeneous nature of a model. Enchery teaches a known technique of downscaling using a coarse cell to calculate properties of a finer cell. One having ordinary skill in the art would have recognized that applying the known technique of downscaling in Enchery would yield the predictable result of making the models in Miotti in view of Ross more accurate. Therefore, it would have been obvious to combine .
	
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2015/0362623 A1 (Miotti) in view of “Effective AVO crossplot modeling: A tutorial” (Ross) in further view of U.S. Pub. 2011/0208431 A1 (Skelt)
With respect to claim 15, Miotti in view of Ross teaches all of the limitations of claim 11, as noted above. Neither Miotti nor Ross teaches wherein identifying the one or more potential fluid contact regions comprises identifying minima in the difference volume.
However, Skelt teaches wherein identifying the one or more potential fluid contact regions comprises identifying minima in the difference volume (common statistical data analysis techniques include finding the “best fit line” that minimizes the measured data residuals, [0037] lines 5-9).
It would have been obvious to one skilled in the art before the effective filing date to combine Miotti in view of Ross with Skelt because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Miotti in view of Ross discloses a system that teaches all of the claimed features except for wherein identifying the one or more potential fluid contact regions comprises identifying minima in the difference volume. Miotti teaches that an initial model may be calibrated by making scatter plots that explain relations between multiple seismic and/or electrical properties, (Miotti, [0098] lines 4-10). In the following paragraphs, Miotti teaches that these properties can be calculated using porosity, which can give the difference between the dry volume and the saturated volume, (Miotti, [0099]-[0106]). Skelt teaches that “compaction trends” can be derived from initially computed lithology, porosity, and hydrocarbon saturation of a rock formation using best fit lines that minimize measured data residuals, (Skelt, [0037] lines 5-9). These trends may be used to create a data rehabilitation model 155, (Skelt, [0037] lines 26-29); and the data rehabilitation model 155 fills in log data that can be used for future computations such .
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Murphy, William, Andrew Reischer, and Kai Hsu. "Modulus decomposition of compressional and shear velocities in sand bodies." (Society of Exploration Geophysicists, 1993) Geophysics 58, no. 2 : 227-239. DOI:10.1190/1.1443408 (Year: 1993)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/D.M./Examiner, Art Unit 2129                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129